Citation Nr: 0740112	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the legs.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in February 2006 and at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
November 2007.  

(The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The veteran's current back disability is not related to 
his military service.

2.  The veteran does not have a bilateral disability of the 
legs manifested by numbness that is related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have a disability of the legs 
manifested by numbness that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a back disability and 
bilateral numbness of the legs related that are related to 
his military service.  

Associated with the claims file are the veteran's service 
medical records (SMRs) which reveal that the veteran reported 
recurrent back pain and a history of broken bones on a report 
of medical history completed at the time of his June 1967 
entrance examination.  The examiner noted that the veteran 
reported occasional back pain which never required treatment 
and a fractured right leg in 1958.  A clinical evaluation 
revealed a normal clinical evaluation of the veteran's spine 
and lower extremities.  The SMRs are otherwise negative for 
any reference to treatment for or a diagnosis of a back 
disability or any disability of the veteran's legs.  An 
October 1968 entry noted that the veteran stumbled carrying a 
powder bag and cut his face on a powder tray.  The veteran 
sustained a one-half inch laceration on the outside corner of 
his right eye.  The September 1969 separation examination 
revealed a normal clinical evaluation of the veteran's spine 
and lower extremities.  

Associated with the claims file are private treatment reports 
from M. Neumann, D.O, of the Freemont Medical Center dated 
from June 2003 to February 2005.  The records from Dr. 
Neumann indicate that the veteran was being treated for 
chronic lumbalgia with herniated nucleus pulposus and chronic 
right lower extremity radiculitis.  A June 2003 radiology 
report revealed degenerative spondylosis of the middle to 
lower thoracic spine, moderate to advanced degenerative disc 
disease in the middle to lower spine with associated facet 
arthrosis, and sacroiliac joint degenerative changes 
bilaterally.  A July 2003 nerve conduction study revealed 
evidence of a right L3-4 and S1 radiculopathy.  A March 2004 
magnetic resonance imaging (MRI) revealed degenerative disc 
disease and facet arthropathy resulting in multi-level 
stenosis, epidural fibrosis on the right at L5-S1, neural 
foraminal narrowing on the left at L2-3 secondary to a 
lateral disc protrusion, stenosis on the right at L3-4 
involving neural foramen, lateral recess and paracentral 
canal secondary to disc protrusion, and more mild right 
paracentral canal stenosis at L4-5 on the right.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2004 to March 2006.  The VA records 
reveal diagnoses of lumbar degenerative disc disease, lumbar 
spondylosis and stenosis, and the records noted that the 
veteran was status-post two lumbar surgeries.  The veteran 
was also seen for complaints of bilateral lower extremity 
numbness.  

Associated with the claims file are letters from M. 
Whitfield, M.D., dated in January 2004 and April 2004.  In 
the January 2004 letter Dr. Whitfield reported that the 
veteran had a lumbar discectomy at L4-5 in 1987 and a lumbar 
discectomy at L3-4 in 1996.  Dr. Whitfield noted that the 
veteran suffered a back injury at work and was seen by him 
for complaints of right low back pain and lower extremity 
pain.  He noted the veteran also had numbness associated with 
the pain in his right and left foot.  Dr. Whitfield diagnosed 
the veteran with myelopathy of uncertain etiology.  In the 
April 2004 letter Dr. Whitfield said the veteran had the same 
symptoms with the onset of numbness in the median aspect of 
the bilateral feet.  He noted that the veteran underwent an 
MRI.

The veteran provided testimony at a hearing before a DRO in 
February 2006.  He testified that he never sought treatment 
for his back prior to service.  He testified that he injured 
his back in 1968 while loading powder bags that weighed one 
hundred ten pounds a piece.  He said that he did not report 
any back problems at his exit from military service.  He 
testified that he did not seek treatment for his back until 
l986.  He said he woke up one morning and could not move.  He 
said his employment since service did not require heavy 
lifting.  He said he underwent surgery on his back in 1987.  
The veteran denied treatment for his legs while he was in the 
military.  He said he was first seen for complaints of 
numbness within the last year.  He concluded that he had no 
treatment for his leg numbness within a year of service and 
his current treatment was within the past year.  

The veteran provided testimony at a video conference hearing 
in November 2007.  The veteran testified that he injured his 
back while loading one hundred ten pound powder bags and that 
one of the powder kegs fell on top of him.  He said after he 
got injured he went to sick bay but that he was not treated 
for a back disability and had to return to duty.  He said he 
did not go to sick call for his back on any other occasion.  
The veteran said that after service he sought treatment for 
his back in 1986.  He said he underwent surgery on his back 
in 1986.  The veteran said he thought he also sought 
treatment for bilateral numbness of his legs in 1986.  He 
said the numbness got worse after his back surgery in 1986.  
He said he sought treatment at VA in 2005 for the numbness in 
his legs.  He said he first noticed a problem with numbness 
in his legs in 1983.  

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Generally, in order 
to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id; § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  

In the present case, the Board finds, as an initial matter, 
that the veteran's back problems and right leg fracture were 
not noted at the time of the veteran's examination, 
acceptance, and enrollment into service.  As outlined above, 
applicable law contemplates that something more than a pre-
service history be recorded in a report of an induction or 
enlistment examination in order for a condition to be deemed 
"noted," as that term is used in 38 U.S.C.A. § 1111.  Here, 
although the record shows that the veteran reported a history 
of recurrent back pain and a history of broken bones when he 
was examined for entry, no such conditions were ever 
"noted" in the report of any examination undertaken in 
connection with the veteran's entry into service.  Indeed, 
the report of his June 1967 enlistment examination shows that 
his spine and lower extremities were found to be normal.  A 
subsequent notation from the examiner indicates that the 
veteran never sought treatment for his complaints of back 
pain.  Physical examination of the veteran's spine and lower 
extremities were considered to be within normal limits.  
Because the veteran's recurrent back pain and fractured right 
leg were not "noted" at the time of his examination, 
acceptance, and enrollment into service, he is entitled to 
the presumption of soundness.

Here, as noted, the veteran was presumed sound at his 
entrance to military service.  However, there is no evidence 
of any complaints or treatment in service for a back 
disability.  While the veteran reported a fall in service 
while carrying a powder bag, the only reference to treatment 
related to an injury sustained while carrying a powder bag 
refers to a laceration on his face.  As noted, the veteran's 
entrance and separation examinations revealed normal clinical 
evaluations of the veteran's back.  The VA outpatient 
treatment reports and private treatment reports of record 
document that the veteran currently suffers from degenerative 
disc disease and facet arthropathy resulting in multi-level 
stenosis, epidural fibrosis on the right at L5-S1, neural 
foraminal narrowing on the left at L2 - 3 secondary to a 
lateral disc protrusion, stenosis on the right at L3-4 
involving neural foramen, lateral recess and paracentral 
canal secondary to disc protrusion, and more mild right 
paracentral canal stenosis at L4-5 on the right.  The veteran 
testified that he did not seek treatment for his back until 
1986, almost twenty years after he separated from service.  
Thus, the Board finds that, while there is evidence of a 
report of recurrent back pain at the veteran's entrance into 
service, and there is a current diagnosis of lumbar 
degenerative disc disease among other things, absent medical 
evidence of a nexus between these current disability and his 
period of military service, service connection must be 
denied.  Additionally, arthritis was not shown within a year 
of the veteran's separation from active military service.  38 
C.F.R. §§ 3.307, 3.309.

Turning to the veteran's claim for bilateral numbness of the 
legs, aside from the veteran's report of a fractured leg in 
1958 (prior to his entrance to service), the veteran's SMRs 
are entirely negative for any complaints, treatment or a 
diagnosis of any disability of the legs manifested by 
numbness.  The veteran's entrance examination and separation 
examination revealed normal clinical evaluations of the 
veteran's lower extremities.  The VA and private treatment 
reports of record document treatment for complaints of 
bilateral numbness of the lower extremities, chronic right 
lower extremity radiculitis, and the July 2003 nerve 
conduction study revealed evidence of a right L3-4 and S1 
radiculopathy.  However, there is no medical evidence of a 
nexus between the veteran's service and his current 
complaints of numbness in his lower extremities.  Service 
connection for a disability manifested by numbness of the 
legs is therefore not warranted.  

The Board notes that the veteran has alleged that his back 
disability and his bilateral numbness of the legs are related 
to service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability or a disability of 
the legs manifested by numbness.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letter dated in March 2005.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of a letter dated 
in March 2006, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for a back disability or a 
disability manifested by numbness of the legs should be 
granted.  As for whether further action should have been 
undertaken by way of obtaining an additional medical opinion 
on the questions of whether any current a back disability or 
a disability manifested by numbness of the legs is traceable 
to military service, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).  In this case, 
the veteran has been treated for a back disability and for 
complaints of bilateral numbness of his legs, but there is no 
indication, except by way of unsupported allegation, that 
either disability may be associated with military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for disability manifested 
by numbness of the legs is denied.  


REMAND

The Board has determined that this case must be remanded for 
further development of the claim of service connection for 
PTSD.

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2007).  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a letter 
and generally advised him of the evidence/information 
required to substantiate claims for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, which 
differs from the usual service connection claim, as well as 
which evidence VA would seek to provide and which information 
or evidence the veteran was to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claim to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2004 to March 2006.  The treatment 
reports document a diagnosis of major depressive disorder on 
numerous occasions.  However, on one occasion in February 
2005 an entry noted that the veteran screened positive for 
PTSD and was followed for PTSD at the VA by the Mental 
Health/Psychology department.  The outpatient treatment 
reports of record are otherwise silent for a diagnosis of or 
treatment for PTSD.  

The veteran testified at the Travel Board hearing that he 
received psychiatric treatment at VA.  He said he did not 
believe that he had a confirmed diagnosis of PTSD but he said 
he was in the initial stages of a treatment plan.  His 
representative requested that current VA outpatient be 
obtained in order to show the latest assessments regarding 
PTSD.  

The veteran reported several stressors which he believes led 
to his having PTSD.  The Board notes that the veteran's 
service personnel records, including a DD215, indicate that 
the veteran was in receipt of the Combat Action Ribbon, among 
other things.  In a July 2005 statement he reported that he 
witnessed two Vietnamese soldiers being thrown off a ship and 
another being thrown off a swift boat in September 1968, he 
said he was locked in a "void" area for two hours in 
November 1968, and he said while on guard duty in December 
1969 he shot and killed Vietcong who tried to board his ship.  
(The Board notes that the veteran was discharged from service 
in September 1969).  The veteran also testified that he 
witnessed an accident in which B.A., a fellow service member, 
was injured.  His said a shell hit the side of their ship 
B.A.'s leg was crushed.  None of the veteran's claimed 
stressors were verified and if the additional VA outpatient 
treatment reports document a diagnosis of PTSD, an attempt 
should be made to verify the veteran's claimed stressors. 

The veteran was not afforded a VA examination.  If any 
additional treatment records obtained document a diagnosis of 
PTSD, he should be afforded a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2007).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for PTSD.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  Copies of 
VA outpatient treatment reports from 
the Sandusky VAMC which are not 
already of record should be sought.  
Copies of VA outpatient treatment 
reports promulgated after March 2006 
should be obtained.  

3.  If any of the additional 
treatment records document a 
diagnosis of PTSD, an attempt to 
verify the occurrence of the 
veteran's claimed in-service 
stressors should be made.  All 
agencies that might assist in this 
investigation should be contacted.  
If appropriate, obtain the veteran's 
deck logs and/or ship histories.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

4.  If the treatment records 
obtained pursuant to the development 
sought above show that the veteran 
is thought to have PTSD, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file should 
be reviewed by the examiner as part 
of the examination.  All indicated 
studies, tests, and evaluations 
deemed necessary should be 
performed, but should specifically 
include psychological testing that 
includes tests to determine whether 
the veteran in fact has PTSD.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report (if one is deemed 
necessary) to ensure it responsive 
to and in complete compliance with 
the directives of this remand, and 
if it is not, take corrective 
action.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


